         Case 2:20-cv-02520-SAC Document 14 Filed 12/01/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


JOSEPH LEE JONES,

                           Plaintiff,

vs.                                                     Case No. 20-2520-SAC

JAY ARMBRISTER,
et al.,

                           Defendants.


                                   O R D E R

      On October 26, 2020, the court ordered that plaintiff show

cause why the above-captioned case should not be dismissed or, in

the alternative, file an amended complaint. Doc. No. 4. Plaintiff

has filed an amended complaint.             Doc. No. 8.       On November 6, 2020,

the court denied a motion for preliminary injunction plaintiff

filed on November 4, 2020.             Doc. No. 9.         Plaintiff has filed a

motion    for    reconsideration       of       that   decision.    Doc.   No.   10.

Plaintiff also has filed a motion to change venue.                    Doc. No. 6.

This case is now before the court to screen plaintiff’s amended

complaint       and   to   consider,     if      necessary,    plaintiff’s     other

motions.

      The parties and/or counsel are familiar with the screening

standards this court has applied in other cases.                   E.g., Jones v.

Board of County Commissioners of Douglas County, Kansas, 2020 WL



                                            1
          Case 2:20-cv-02520-SAC Document 14 Filed 12/01/20 Page 2 of 7




6134261 *1-2 (D.Kan. 10/19/2020). These standards shall be applied

here.

        The amended complaint names the following defendants:                  Jay

Armbrister, Sheriff of Douglas County; Gary Bunting, Undersheriff

of Douglas County and administrator of the Douglas County Jail;

and     “Mr.   Hormell,”    director     of   medical   staff    at   the   Jail.

Plaintiff alleges claims under 42 U.S.C. § 1983,1 the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12132,2 and Kansas

medical malpractice law.

        Plaintiff alleges that after he entered the Douglas County

Jail on November 14, 2019, the jail staff took him off tramadol

which an outside doctor originally prescribed for back pain.

Plaintiff asserts that this has caused plaintiff to gain 60 pounds

and experience high blood pressure.            He claims this is the result

of plaintiff’s opioid use disorder (“OUD”), although he does not

cite any medical authority.          Plaintiff alleges he has been denied




1   Section 1983 provides in part:
        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory or the District of
        Columbia, subjects, or causes to be subjected, any citizen of the
        United States or other person within the jurisdiction thereof to
        the deprivation of any rights, privileges, or immunities secured by
        the Constitution and laws, shall be liable to the party injured in
        an action at law, suit in equity, or other proper proceeding for
        redress . . .
2   Section 12132 provides in part:
        [N]o qualified individual with a disability shall, by reason of
        such disability, be excluded from participation in or be denied the
        benefits of the services, programs, or activities of a public
        entity, or be subjected to discrimination by any such entity.

                                         2
      Case 2:20-cv-02520-SAC Document 14 Filed 12/01/20 Page 3 of 7




access to OUD treatment with opioids, such as buprenorphine, and

that he has been denied appointments with outside doctors.

     The test for an unconstitutional deprivation of medical care

contains both an objective and subjective component.                  See Strain

v. Regalado, ____ F.3d _____, 2020 WL 5985993 *1-2 (10th Cir.

10/9/2020)(applying      test   under       the    Fourteenth    Amendment    for

pretrial detainees); Mata v. Saiz, 427 F.3d 745, 751 (10th Cir.

2005)(describing Eighth Amendment test for sentenced prisoners).

Plaintiff must allege facts showing an objective, or sufficiently

serious, medical need, and plaintiff must allege facts showing

that jail officials knew of and disregarded an excessive risk to

inmate health or safety.        Mata, 427 F.3d at 751.           A medical need

is sufficiently serious “if it is one that has been diagnosed by

a physician as mandating treatment or one that is so obvious that

even a lay person would easily recognize the necessity for a

doctor's   attention.”      Id.   at    753       (quotation    omitted).         The

“negligent failure to provide adequate medical care, even one

constituting   medical     malpractice,       does     not     give   rise   to    a

constitutional violation.” Perkins v. Kan. Dep't of Corrections,

165 F.3d 803, 811 (10th Cir. 1999).

     Here plaintiff does not claim that his alleged high blood

pressure or his weight gain have led to or seriously risk lifelong

handicap, permanent loss or considerable pain.                  Thus, plaintiff



                                        3
       Case 2:20-cv-02520-SAC Document 14 Filed 12/01/20 Page 4 of 7




has not satisfied the objective prong for proving a constitutional

violation.

      Also, plaintiff has not alleged that his high blood pressure

or weight gain have been intentionally ignored by jail officials.

Rather,    plaintiff     asserts    that     he   has    OUD   and   that        for

approximately a year since he entered jail, he has not received

treatment with opioids.3       This apparent disagreement over course

of   treatment,    however,    does    not    rise      to   the   level    of    a

constitutional violation.          Gee v. Pacheco, 627 F.3d 1178, 1192

(10th Cir. 2010).      This relates to the subjective prong.

      Plaintiff has referred to Crews v. Sawyer, 2020 WL 1528502

(D.Kan. 3/31/2020) where the parties reached an agreement to permit

an inmate with OUD who had just entered BOP custody to use

buprenorphine, consistent with a recent prescription, for as long

as medically appropriate.          This case is distinguishable because

the parties have not reached an agreement, plaintiff has not just

entered jail, there is no recent prescription for an opioid, and

there may be other effective treatments for back pain, high blood

pressure and weight gain that do not involve opioids.

      Plaintiff claims that his equal protection rights have been

violated, but his allegations fail to state a plausible claim.                   To

allege an equal protection violation, plaintiff must state facts



3 It appears that plaintiff has been offered a referral to an outside doctor
when plaintiff is released from jail.

                                      4
      Case 2:20-cv-02520-SAC Document 14 Filed 12/01/20 Page 5 of 7




indicating that defendants treated him differently than other

similarly situated individuals.        See City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439 (1985).           Plaintiff does not allege

that he was treated differently on the basis of class membership.

To proceed upon an equal protection claim as a “class-of-one

plaintiff,”    there    must   be   allegations    that   others    similarly

situated in every material respect were intentionally treated

differently and that the government’s action was irrational and

abusive.    Haik v. Salt Lake City Corp., 567 Fed.Appx. 621, 631-32

(10th Cir. 2014); Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210,

1216 (10th Cir. 2011).     Plaintiff’s allegations do not assert that

he has been treated differently from inmates who are similarly

situated in every material respect.              Nor does he allege facts

showing that the defendants’ actions have been irrational.

     In sum, for the above-stated reasons, plaintiff has failed to

state a constitutional claim for which he may recover under § 1983.

     The complaint also fails to state a claim under the ADA, 42

U.S.C. § 12132.        The Tenth Circuit has stated that “’[t]he ADA

prohibits discrimination because of disability, not inadequate

treatment   for   disability.’”        Hockaday    v.    Colorado   Dept.   of

Corrections,   766     Fed.Appx.    572,   575   (10th   Cir.   2019)(quoting

Simmons v. Navajo Cty., 609 F.3d 1011, 1022 (9th Cir. 2010)).               In

Hockaday, the court affirmed the dismissal of an ADA claim from a

prisoner who alleged among other matters that prison authorities

                                      5
        Case 2:20-cv-02520-SAC Document 14 Filed 12/01/20 Page 6 of 7




denied his request for physical therapy and other medical treatment

as well as prescribed braces and medically necessary shoes or shoe

inserts.    The court reasoned that the plaintiff’s allegations did

not claim that plaintiff was being excluded from a prison service,

program or activity because of a disability.           This holding applies

here because plaintiff seeks specific medical treatment for his

OUD.   He does not claim he has been denied the benefits or services

of the jail because of discrimination on the basis of a disability.

       Additionally,   any   ADA   claim   under   §    12132   against   the

defendants named in the amended complaint in their individual

capacities must be dismissed because the proper defendant is the

public entity or official acting in his or her official capacity.

Simmons v. Cline, 2020 WL 4200833 *1 (D.Kan. 7/22/2020)(collecting

cases).

       As discussed above, plaintiff’s amended complaint fails to

state a federal claim for relief.          Ordinarily, when only state

claims remain, the court will dismiss the state claims without

prejudice.    U.S. v. Botefuhr, 309 F.3d 1263, 1273 (10th Cir. 2002).

In a properly removed case, the court may remand a case back to

state court when the federal claims are eliminated, or dismiss the

state law claims without prejudice.          Schwab v. Ingels, 2020 WL

2037049 *10 (D.Kan. 4/28/2020); Howard v. Burlington Coat Factory,

LLC, 2007 WL 2746784 *3 (D.Kan. 9/20/2007).         Since this case is in

its earliest stages, the court shall dismiss plaintiff’s state

                                     6
         Case 2:20-cv-02520-SAC Document 14 Filed 12/01/20 Page 7 of 7




claims without prejudice.         This action renders moot plaintiff’s

motion to alter or amend the decision to deny a preliminary

injunction, his second motion for preliminary injunction, and

plaintiff’s motion to change venue.

        In conclusion, the court shall dismiss the federal claims in

this case because plaintiff has failed to state a federal claim

for relief.     The court shall dismiss the state law claims without

prejudice.     Plaintiff’s motion to alter or amend the order denying

a   preliminary     injunction    and   plaintiff’s    second   motion   for

preliminary injunctive relief (Doc. Nos. 10 and 12) are denied as

moot.     Plaintiff’s motion to change venue (Doc. No. 6) is also

moot.    Upon entry of judgment in accordance with this order, this

case shall be closed.

        IT IS SO ORDERED.

        Dated this 1st day of December 2020, at Topeka, Kansas.



                              s/Sam A. Crow_____________
                              U.S. District Senior Judge




                                        7
